EXHIBIT 10.3

WW INTERNATIONAL, INC.

TERM SHEET FOR

EMPLOYEE STOCK OPTION AWARDS

 

FOR GOOD AND VALUABLE CONSIDERATION, WW International, Inc., a Virginia
corporation (the “Company”), hereby grants to the employee of the Company or any
of its Affiliates identified below (the “Employee”) an Option to purchase the
aggregate number of shares of Common Stock of the Company specified below (the
“Option Award”) at the purchase price per share specified below (the “Exercise
Price”).  The Option Award is granted upon the terms, and subject to the
conditions, set forth in this Term Sheet, the Company’s stock incentive plan
specified below (as amended and restated, the “Plan”), and the Terms and
Conditions for Employee Stock Option Awards promulgated under such Plan and as
attached hereto (the “Terms and Conditions”), each hereby incorporated herein by
this reference and each as amended from time to time (capitalized terms not
otherwise defined herein shall have the same meanings ascribed to them in the
Terms and Conditions or the Plan).

 

Key Terms and Conditions

Name of Employee:

Mindy Grossman

Grant Date:

April 15, 2020

Plan:

Second Amended and Restated 2014 Stock Incentive Plan

Aggregate Number of Shares subject to Option:

«Shares_»

Exercise Price per Share of an Option:

US $[GREATER OF 5 DAY AVG CLOSING PRICE AND CLOSING PRICE ON GRANT DATE]

Vesting Schedule for Option


(subject to continued employment)

Date

 

4/15/2023

 

% of Shares subject to Option

 

100% of Aggregate Number of Shares subject to Option

 

Option Expiration Date:  April 15, 2030

 

 

By accepting this Term Sheet, the Employee acknowledges that he or she has
received and read, and agrees that the Option granted herein is awarded pursuant
to the Plan, is subject to and qualified in its entirety by this Term Sheet, the
Plan, and the Terms and Conditions, and shall be subject to the terms and
conditions of this Term Sheet, the Plan and the Terms and Conditions.  If the
Employee does not sign and return (or electronically accept, as applicable) this
Term Sheet by May 15, 2020, this Option Award shall be forfeited and shall be of
no further force and effect.

 

WW INTERNATIONAL, INC.

 

By:__________________________

Name:Kim SeymourEmployee Signature1

Title:Chief People Officer«Address1» «Address2»

«Address3»

«City», «State» «Zip»

«Country»




 

1 

To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Employee’s signature hereof.

 

--------------------------------------------------------------------------------

 

 

WW INTERNATIONAL, INC.

TERMS AND CONDITIONS FOR

EMPLOYEE STOCK OPTION AWARDS

 

WW International, Inc., a Virginia corporation (the “Company”), grants to the
Employee who is identified on the Term Sheet for Employee Stock Option Awards
provided to the Employee herewith (the “Term Sheet”) the Options specified in
the Term Sheet, upon the terms and subject to the conditions set forth in (i)
the Term Sheet, (ii) the Company stock incentive plan specified in the Term
Sheet (the “Plan”) and (iii) these Terms and Conditions for Employee Stock
Option Awards promulgated under such Plan (these “Terms and Conditions”), each
hereby incorporated herein by this reference and each as amended from time to
time.  

 

ARTICLE I

 

DEFINITIONS

 

Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Term Sheet or the Plan.

 

Section 1.1 – Cause

 

“Cause” shall be as defined in the Employment Agreement.

 

Section 1.2 – Change in Control

 

Notwithstanding the definition in the Plan, “Change in Control” shall be deemed
to have the same meaning as in the Continuity Agreement:

Section 1.3 – Code

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

Section 1.4 - Committee

 

“Committee” shall mean the Compensation and Benefits Committee of the Board of
Directors of the Company.

 

Section 1.5 – Common Stock

 

“Common Stock” shall mean the common stock, no par value per share, of the
Company.

 

Section 1.6 – Company

 

“Company” shall mean WW International, Inc.

 




2

 

--------------------------------------------------------------------------------

 

 

Section 1.7 –Continuity Agreement

 

“Continuity Agreement” shall mean that Continuity Agreement between the Company
and Employee entered into as of April 21, 2017, as it may be amended from time
to time.

 

Section 1.8 ‑ Disability

 

“Disability” shall be as defined in the Employment Agreement.

 

Section 1.9 – Employment Agreement

 

“Employment Agreement” shall mean that Employment Agreement between the Company
and Employee entered into as of April 21, 2017, as may be amended from time to
time.

 

Section 1.10 – Expiration Date

 

“Expiration Date” shall mean, with respect to Options, the expiration date
specified on the Term Sheet.

 

Section 1.11 – Good Reason

 

“Good Reason” shall be as defined in the Employment Agreement.

 

Section 1.12 - Grant Date

 

“Grant Date” shall mean the date specified on the Term Sheet on which the Option
Award was granted.

 

Section 1.13 – Options

 

“Option” or “Options” shall each mean the non‑qualified stock option to purchase
shares of Common Stock as granted under the Term Sheet and these Terms and
Conditions in accordance with the Plan.

 

Section 1.14 – Option Vesting Date

 

“Option Vesting Date” shall mean the date an Option becomes vested.

 

Section 1.15 – Secretary

 

“Secretary” shall mean the Secretary of the Company.

 

3

 

--------------------------------------------------------------------------------

 

 

ARTICLE II

 

GRANT OF OPTIONS

 

Section 2.1 – Grant of Options

 

On and as of the Grant Date, the Company irrevocably grants to the Employee an
Option to purchase the number of shares of its Common Stock specified on the
Term Sheet, upon the terms and conditions set forth in the Term Sheet and these
Terms and Conditions.  The Options shall vest and become non-forfeitable in
accordance with Article III hereof.

 

Section 2.2 – Exercise Price for Options

 

Subject to Section 2.4 below, the exercise price of a share of Common Stock
covered by an Option shall be the Exercise Price per share specified on the Term
Sheet, without commission or other charge.

 

Section 2.3 – Employment Agent

 

This Option Award is made as required by Section 4 of the Employment
Agreement.  Nothing in the Term Sheet, in these Terms and Conditions or in the
Plan shall confer upon the Employee any right to continue in the employment of
the Company or its Affiliates, or shall interfere with or restrict in any way
the rights of the Company or its Affiliates, which are hereby expressly
reserved, to terminate the employment of the Employee at any time for any reason
whatsoever, with or without Cause (subject to the terms of the Employment
Agreement).  Employee hereby acknowledges and agrees that neither the Company
nor its Affiliates nor any other Person has made any representations or promises
whatsoever to the Employee concerning the Employee’s employment or continued
employment by the Company or its Affiliates, subject to the terms of the
Employment Agreement.

 

Section 2.4 – Adjustments

 

Subject to the provisions of the Plan, in the event that the outstanding shares
of the Common Stock subject to an Option Award are, from time to time, changed
into or exchanged for a different number or kind of shares of the Company or
other securities of the Company by reason of a merger, consolidation,
recapitalization, change of control, reclassification, stock split, spin-off,
stock dividend, combination of shares, or otherwise, the Committee shall make an
appropriate and equitable adjustment in the number and kind of shares or other
consideration as to which such Option Award, including, the portions thereof
then unexercised, that shall be exercisable into.  Any such adjustment made by
the Committee in its good faith discretion and in accordance with the provisions
of the Plan shall be final and binding upon the Employee, the Company and all
other interested persons.  To the extent that any Option Award is not continued,
assumed or substituted for options or any other form of equity of a surviving
entity in connection with one of the foregoing events, it shall become fully
vested immediately prior to the event.  

 

4

 

--------------------------------------------------------------------------------

 

 

ARTICLE III

 

VESTING AND EXERCISABILITY

 

Section 3.1 ‑ Commencement of Vesting and Exercisability

 

Option Award.  Unless otherwise provided in the Term Sheet, these Terms and
Conditions or the Plan, so long as the Employee continues to be employed by the
Company or its Affiliates, the shares subject to the Options shall vest and
become exercisable on the dates specified on, and to the extent provided by, the
Option vesting schedule set forth on the Term Sheet provided that:

 

(a)The shares subject to the Options not then vested shall immediately vest and
become exercisable upon a termination described in Section 3(a) of the
Continuity Agreement.

 

(b)Subject to (a) above, the Employee shall cease any additional vesting in his
or her Options upon any termination of his or her employment and the unvested
portion of the Options shall be cancelled without payment therefor upon any
termination of her employment.

 

Section 3.2 – Expiration of Option

 

(a)Except as otherwise provided herein, the Options shall remain outstanding,
unless earlier exercised or terminated until the Expiration Date, but may not be
exercised to any extent by Employee after the first to occur of the following
events:

 

(i)The Expiration Date;

 

(ii)The first anniversary of the date of the Employee's termination of
employment by reason of death or Disability;

 

(iii)The first business day which is ninety calendar days after the date of the
Employee’s termination of employment for any reason other than for Cause, death
or Disability; or

 

(iv)The date of the Employee’s termination of employment by the Company and its
Affiliates for Cause.

 

(b)Notwithstanding the foregoing, in the event that Employee would be required
to make a filing under the Hart-Scott-Rodino Act in connection with exercise of
the Option Award prior to exercise, the applicable time period shall be
appropriately extended to permit such filing and exercise during a “window
period.”  

 

5

 

--------------------------------------------------------------------------------

 

 

ARTICLE IV

 

EXERCISE OF OPTIONS AND STOCKHOLDER RIGHTS

 

Section 4.1 - Person Eligible to Exercise

 

During the lifetime of the Employee, only he or the trustee of an Employee’s
Trust may exercise the Options or any portion thereof.  After the death of the
Employee, any exercisable portion of the Options may, prior to the time when an
Option becomes unexercisable under Section 3.2, be exercised by his or her
personal representative or by any person empowered to do so under the Employee's
will or under the then applicable laws of descent and distribution.

 

Section 4.2 - Partial Exercise

 

Any exercisable portion of the Options or the entire Options, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Options or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.

 

Section 4.3 - Manner of Exercise

 

The Options, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his or her office (or such third party stock plan
administrator engaged by the Company to manage the exercise of the Options) all
of the following prior to the time when the Options or such portion become
unexercisable under Section 3.2:

 

(a)Notice in writing signed by the Employee or the other person then entitled to
exercise the Options or portion thereof, stating that the Options or portion
thereof are thereby exercised, such notice complying with all applicable rules
established by the Committee;

 

(b)

Full payment (in cash, by check or by a combination thereof) for the shares with
respect to which such Options or portion thereof are exercised;

 

(c)Full payment to the Company of all amounts which, under federal, state or
local law, it is required to withhold upon exercise of the Options; and

 

(d)

In the event the Options or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Employee, appropriate proof
of the right of such person or persons to exercise the Options.

 

Notwithstanding the foregoing, the Employee may exercise the Option Award and
pay the required withholding through a broker transaction (other than during a
blackout period), unless prohibited by the Company’s Securities Trading Policy
in place from time to time.  Additionally, if at any time Employee is prohibited
from selling shares because of blackout periods or possession of non-public
information and the exercise period would expire pursuant to its terms before
she is able to do so, she may cover the exercise price and required withholding
through the Company’s netting of the shares being exercised, unless prohibited
by the Company’s Securities Trading Policy in place from time to time.   

6

 

--------------------------------------------------------------------------------

 

 

 

Section 4.4 ‑ Conditions to Issuance of Stock Certificates

 

The shares of Common Stock deliverable upon the exercise of the Options, or any
portion thereof, shall be fully paid and nonassessable.  The Company shall not
be required to deliver any certificate or certificates for shares of stock
purchased upon the exercise of the Options, or any portion thereof, prior to
fulfillment of all of the following conditions:

 

(a)The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

 

(b)The lapse of such reasonable period of time following the exercise of the
Options, as the Committee may from time to time establish for reasons of
administrative convenience.

 

Section 4.5 ‑ Rights as Stockholder

 

(a)Optionholder Rights.  The holder of the Options shall not be, nor have any of
the rights or privileges of, a stockholder of the Company in respect of any
shares purchasable upon the exercise of the Options or any portion thereof,
including any right to dividends, unless and until certificates representing
such shares shall have been issued to (or uncertificated securities recorded as
owned by) such holder as provided under this Article IV.  As soon as practicable
following the date that the Employee becomes entitled to receive the shares of
Common Stock pursuant to this Article IV, certificates for the Common Stock
shall be delivered to the Employee or to the Employee’s legal guardian or
representative (or if such Common Stock is evidenced by uncertificated
securities registered or recorded in records maintained by or on behalf of the
Company in the name of a clearing agency, the Company will cause the Common
Stock to be entered in the records of such clearing agency as owned by the
Employee).

 

(b)Tax Advice.  The Employee is hereby advised to seek his or her own tax
counsel regarding the taxation of an award of the Option made hereunder.

 

ARTICLE V

 

THE COMPANY’S REPRESENTATIONS AND WARRANTIES

 

Section 5.1 - Authorization  

 

The Company represents and warrants to the Employee that (i) the Term Sheet and
these Terms and Conditions has been duly authorized, executed and delivered by
the Company, and (ii) upon exercise of the Options (or any portion thereof), the
Common Stock, when issued and delivered in accordance with the terms hereof,
will be duly and validly issued, fully paid and nonassessable.

 




7

 

--------------------------------------------------------------------------------

 

 

Section 5.2 - Registration  

 

The Common Stock and the Options are registered on a Form S‑8 Registration
Statement or any successor to Form S‑8 to the extent that such registration is
then available with respect to such Common Stock and Options, and (ii) the
Company will file the reports required to be filed by it under the 1933 Act and
the Securities Exchange Act of 1934, as amended (the “Act”), and the rules and
regulations adopted by the SEC thereunder, to the extent required from time to
time to enable the Employee to sell his or her shares of Stock without
registration under the 1933 Act within the limitations of the exemptions
provided by (A) Rule 144 under the 1933 Act, as such rule may be amended from
time to time, or (B) any similar rule or regulation hereafter adopted by the
SEC.  

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1 ‑ Administration

 

The Committee shall have the power to interpret the Plan, the Term Sheet and
these Terms and Conditions and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Employee, the Company and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Options.  In
its absolute discretion, the Board of Directors of the Company may at any time
and from time to time exercise any and all rights and duties of the Committee
under the Plan, the Term Sheet and these Terms and Conditions.  Notwithstanding
anything else herein or the Plan, interpretation of the terms Cause, Good Reason
and Disability shall be made in accordance with the procedures and dispute
resolutions provisions of the Employment Agreement and that of Change in Control
in accordance with the procedures and dispute resolutions provisions of the
Continuity Agreement.

 

Section 6.2 ‑ Shares to Be Reserved

 

The Company shall at all times during the term of the Option Award reserve and
keep available such number of shares of Common Stock as will be sufficient to
satisfy the requirements of the Term Sheet and these Terms and Conditions.

 

Section 6.3 - Recapitalizations, etc.

 

The provisions of the Term Sheet and these Terms and Conditions shall apply, to
the full extent set forth herein with respect to the Option Award, to any and
all shares of capital stock of the Company or any capital stock, partnership
units or any other security evidencing ownership interests in any successor or
assign of the Company or its Affiliates (whether by merger, consolidation, sale
of assets or otherwise) which may be issued in respect of, in exchange for, or
substitution of the Option Award, by reason of any stock dividend, split,
reverse split, combination, recapitalization, liquidation, reclassification,
merger, consolidation or otherwise.

 

8

 

--------------------------------------------------------------------------------

 

 

Section 6.4 - State Securities Laws

 

The Company hereby agrees to use its best efforts to comply with all state
securities or “blue sky” laws which might be applicable to the issuance of the
shares underlying the Options to the Employee.

 

Section 6.5 - Binding Effect

 

The provisions of the Term Sheet and these Terms and Conditions shall be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns.  In the case of a transferee
permitted under the Term Sheet and these Terms and Conditions, such transferee
shall be deemed the Employee hereunder; provided, however, that no transferee
shall derive any rights under the Term Sheet and these Terms and Conditions
unless and until such transferee has delivered to the Company a Joinder (in the
form attached hereto as Exhibit A) and becomes bound by the terms of the Term
Sheet and these Terms and Conditions.

 

Section 6.6 - Miscellaneous

 

In the Term Sheet and these Terms and Conditions, (i) all references to
“dollars” or “$” are to United States dollars and (ii) the word “or” is not
exclusive.  If any provision of the Term Sheet and these Terms and Conditions
shall be declared illegal, void or unenforceable by any court of competent
jurisdiction, the other provisions shall not be affected, but shall remain in
full force and effect.

 

Section 6.7 ‑ Notices

 

Any notice to be given under the terms of the Term Sheet and these Terms and
Conditions to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Employee shall be addressed to him
at the address given on the Term Sheet.  By a notice given pursuant to this
Section 6.7, either party may hereafter designate a different address for
notices to be given to him.  Any notice which is required to be given to the
Employee shall, if the Employee is then deceased, be given to the Employee's
personal representative if such representative has previously informed the
Company of his or her status and address by written notice under this Section
6.7.  Any notice shall have been deemed duly given when enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.

 

Section 6.8 ‑ Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Term Sheet and these Terms and
Conditions.

 




9

 

--------------------------------------------------------------------------------

 

 

Section 6.9 ‑ Applicability of Plan

 

The Common Stock issued to the Employee upon exercise of the Options shall be
subject to all of the terms and provisions of the Plan, to the extent applicable
to the Option and any shares of Common Stock issuing upon the exercise of the
Options (or any portion thereof).  In the event of any conflict between the Term
Sheet and these Terms and Conditions, these Terms and Conditions shall
control.  In the event of any conflict between the Term Sheet or these Terms and
Conditions and the Plan, the terms of the Term Sheet or Terms and Conditions
shall control.

 

Section 6.10 - Restrictive Covenants

 

In consideration of the Company entering into the Term Sheet and these Terms and
Conditions with the Employee, the Employee reaffirms the restrictive covenants
set forth in Section 8 of the Employment Agreement.  

 

Section 6.11 ‑ Amendment

 

The Term Sheet and these Terms and Conditions may be amended only by a writing
executed by the parties hereto which specifically states that it is amending the
Term Sheet or these Terms and Conditions, as applicable.

 

Section 6.12 ‑ Governing Law

 

The Term Sheet and these Terms and Conditions shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

 

Section 6.13 – Jurisdiction

 

The parties to the Term Sheet and these Terms and Conditions agree that
jurisdiction and venue in any action brought by any party hereto pursuant to the
Term Sheet and these Terms and Conditions shall properly lie and shall be
brought in any federal or state court located in the Borough of Manhattan, City
and State of New York.  By execution and delivery of Term Sheet and these Terms
and Conditions, each party hereto irrevocably submits to the jurisdiction of
such courts for itself, himself or herself and in respect of its, his or her
property with respect to such action.  The parties hereto irrevocably agree that
venue would be proper in such court, and hereby irrevocably waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.

 

Section 6.14 ‑ Pronouns

 

The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

 

Section 6.15 – Counterparts

 

The Term Sheet and these Terms and Conditions may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.  

10

 

--------------------------------------------------------------------------------

 

 

 

Section 6.16 – Code Section 409A

If any payment of money, delivery of shares of Common Stock or other benefits
due to the Employee hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payment, delivery of shares
of Common Stock or other benefits shall be deferred if deferral will make such
payment, delivery of shares of Common Stock or other benefits compliant under
Section 409A of the Code, otherwise such payment, delivery of shares of Common
Stock or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Company and reasonably acceptable to the Employee,
that does not cause such an accelerated or additional tax.




11

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

JOINDER

 

 

By execution of this Joinder, the undersigned agrees to become a party to that
certain Term Sheet for Employee Stock Option Awards and that certain Terms and
Conditions for Employee Stock Option Awards, effective as of _____________
(collectively, the “Agreement”), among WW INTERNATIONAL, INC. (the “Company”)
and __________________________ (the “Employee”).  By execution of this Joinder,
the undersigned shall have all the rights, and shall observe all the
obligations, applicable to the Employee (except as otherwise set forth in the
Agreement), and to have made on the date hereof all representations and
warranties made by such Employee, modified, if necessary, to reflect the nature
of the undersigned as a trust, estate or other entity.

 

Name:  

 

Address for Notices:With copies to:

 

____________________________________________________________

____________________________________________________________

____________________________________________________________

____________________________________________________________

____________________________________________________________

 

 

 

 

Signature:

 

Date:

 

 

 

12

 